COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CHAD A. LOFTIN,                                  §               No. 08-19-00107-CV

                Appellant,                        §                  Appeal from the

 v.                                               §            County Court at Law No. 4

 GRACE C. LOFTIN,                                 §           of Williamson County, Texas

                Appellee.                         §                (TC# 18-0310-FC4)


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

appellate costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2021.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.